DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150235827 to Bazargan.
Regarding Claim 1, Bazargan discloses a mass spectrometer (Figs. 1-4, ICP-MS system 102 with quadrupole mass spectrometer 142; ¶¶ [0086]-[0097]) comprising: a) a tuning-item displaying section configured to display, in a display area of a display unit configured to show a result of tuning, all tuning items and a result of whether each tuning item has been tuned (Figs. 1-4, interface 200 displaying tuning and/or optimization routines and results for vented cell mode, collision cell mode (e.g., "KED"), and reaction cell mode (e.g., "DRC"), e.g.; ¶¶ [0098]-[0151]); and b) an analyzable-condition displaying section configured to display, in the display area, a condition under which an analysis is possible based on the result (Figs. 1-4, interface 200 displaying results (status identified as pass/fail) for vented cell mode, collision cell mode (e.g., "KED"), and/or reaction cell mode (e.g., "DRC"), e.g.; ¶¶ [0098]-[0151], [0160], [0168]-[0171]). Although Bazargan discloses “the step of displaying the graphical and/or alphanumeric output on the graphical user interface in real time as the corresponding one or more step(s) are being performed during the automated optimization routine”, and “if the first assessment is unsatisfactory, the subsequence ends and identifies the performance assessment as failed. The first performance assessment contains fewer steps and is less time consuming to conduct than the second performance assessment. In certain embodiments, the automated optimization routine includes a plurality of levels. Each level has steps associated therewith where the routine is programmed to proceed from a given level to a subsequent level if a performance assessment subsequence performed at the conclusion of the preceding steps in the given level is identified as failed. Else, if the performance assessment subsequence performed at the conclusion of the preceding steps in the given level is identified as satisfactory, the routine is programmed to end the optimization”, Bazargan does not explicitly disclose displaying the identification or indication.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Bazargan by providing displaying the identification or indication in order to provide for a more simplified user interface.
Regarding Claim 2, Bazargan discloses a mass spectrometer (Figs. 1-4, ICP-MS system 102 with quadrupole mass spectrometer 142; ¶¶ [0086]-[0097]) comprising: a) a tuning-item displaying section configured to display, in a display area of a display unit configured to show a result of tuning, all tuning items and a result of whether each tuning item has been tuned(Figs. 1-4, interface 200 displaying tuning and/or optimization routines and results for vented cell mode, collision cell mode (e.g., "KED"), and reaction cell mode (e.g., "DRC"), e.g.; ¶¶ [0098]-[0151]); and b) an unanalyzable-condition displaying section configured to display, in the display area, a condition under which an analysis is impossible based on the result (Figs. 1-4, interface 200 displaying results (status identified as pass/fail) for vented cell mode, collision 
Regarding Claims 3 and 8, Bazargan discloses all tuning items are displayed on the tuning-item displaying section in a grouped manner with a plurality of tuning items in a group, and when all the tuning groups in a group have been tuned, the group has been tuned (Figs. 2-4, interface 200 with display in window 226 subroutines grouped ¶¶ [0108]-[0129]).
Regarding Claims 4 and 9, Bazargan discloses the tuning-item displaying section displays a last-tuning date and time of a tuning item that has been tuned (Figs. 2-4, interface 200 with date-time display in window 224 for log of tuning and/or optimization process; ¶¶ [0108]-[0112], [0127]-0145]).
Regarding Claims 5 and 10, Bazargan discloses the tuning-item displaying section displays information that a tuning item which has been tuned has been autotuned or manually tuned (Figs. 2-4, interface 200 with input 214 to allow user to select between using autotune/autosampler or using manual sampling; ¶¶ [0104]-[0105], [0163]).
Regarding Claim 6, the claim appears to differ from claim 1 in that it is embodied in a non-transitory computer-readable medium storing a program for a mass spectrometer, the program having a function of executing the steps of claim 1. Bazargan discloses a non-transitory computer-readable medium storing a program for a mass spectrometer, the program having a function of executing the steps of claim 1 (¶¶ [0196]-[0197]). 
Regarding Claim 7, the claim appears to differ from claim 2 in that it is embodied in a non-transitory computer-readable medium storing a program for a mass spectrometer, the program having a function of executing the steps of claim 2. Bazargan discloses a non-transitory computer-readable medium storing a program for a mass spectrometer, the program having a function of executing the steps of claim 2 (¶¶ [0196]-[0197]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852